Citation Nr: 1709953	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for depression, rated at 30 percent prior to June 17, 2008, and 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 21, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to March 1994.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in February 2013, when the Board granted an effective date of February 21, 2006, for the award of a TDIU and remanded the matter of entitlement to a TDIU prior to February 21, 2006, and entitlement to an increased initial rating for a psychiatric disability for additional development.  

Additional evidence was associated into the record after the June 2016 supplemental statement of the case without RO consideration, or waiver of RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2016).  However, as the additional evidence is not pertinent to the TDIU claim adjudicated herein (any relevant information is cumulative), there is no need to remand to the RO for consideration of the additional evidence.

The claim for increased rating for depression is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Prior to February 21, 2006, the service-connected disabilities were not sufficient by themselves to render the Veteran unemployable.   


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to February 21, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including Social Security Administration (SSA) records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The record includes examination reports during the period of the claim, and these reports, and the concurrent medical records, reveal all findings necessary to determine whether the service-connected disabilities rendered the Veteran unemployable prior to February 21, 2006.  Additionally, an opinion from the Acting Director, Compensation and Pension Services was obtained.  The Board finds the opinion is probative because it is supported by rationale that is consistent with the record.   Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration initially.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

In March 2005, the Veteran filed an informal claim for a TDIU.  A TDIU was denied in a March 2007 rating decision.  The Veteran filed a timely appeal.  In a December 2009 rating decision, a TDIU was granted effective May 30, 2009.  In an August 2010 rating decision, the effective date of the TDIU was changed to June 17, 2008.  Because the award of a TDIU was not effective for the entire period on appeal, the issue of entitlement to a TDIU prior to June 17, 2008, remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In a February 2013 decision, the Board granted a TDIU effective February 21, 2006, and remanded the issue of entitlement to a TDIU prior to February 21, 2006.  That matter has returned to the Board.   

Prior to February 21, 2006, service connection was in effect for a low back disability (at 40 percent), a headache disability (at 30 percent), a ganglion cyst (at 10 percent), and cervical dysplasia (noncompensable), with a combined rating of 60 percent.  The Veteran does not meet the minimum schedular criteria for a TDIU for this period.  Nevertheless, a TDIU may be warranted on an extraschedular basis.  

In a January 2006 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran reported that she last worked full time March 5, 2005.  However, in an April 2006 employment statement, the Veteran's former employer reported that the Veteran's ending date of employment was July 26, 2005, and that the Veteran last worked June 24, 2005, after she had exhausted her medical leave and was not cleared to return to work.  

June 2005 VA medical records indicate that the Veteran had been working part-time "for a while" due to her fibromyalgia and that her fibromyalgia made her unable to work.  The records add that the fibromyalgia made her unable to work.  An August 2005 electromyogram (EMG) was normal; there was no EMG evidence for peripheral neuropathy or radiculopathy involving the left lower extremity.  A July 2005 VA examination reveals the Veteran's history of missing work a "couple of times" in the previous 12 months due to back pain.  The examiner determined the Veteran had not had any truly incapacitating episodes of low back pain.   

An October 2005 VA examination record reveals the Veteran's history of constant headaches since March 2005.  The record indicates that when the migraines are "at their worst" and she experiences nausea and vomiting, she has to sit in a dark room.  She reported "some relief" from pain medication.  The record notes that the Veteran was prescribed Inderal at 80 mg twice daily though she was only taking 40 mg twice daily.  She was also taking Topamax, Aleve, Percocet, Excedrin migraine, Tylenol, and Zomig.  The diagnosis was mixed headache disorder with features of migraines, rebound headache, and tension headaches.  The examiner found the headaches would be "quite disabling" when at their worst and would make it difficult to work during these times.  The examiner added that there was concern of the possibility of overuse of pain medication causing significant rebound component to the headaches and that it was likely that the ongoing depression contributed to the chronicity of the headaches.  The examiner added that while it would currently be "difficult" for the Veteran to work with a chronic daily headache with intermittent severe migraines, the Veteran may be functional once again if she could break the headache cycle secondary to rebound and depression.  The examiner believed this would be difficult to accomplish, however.  

The January 2006 VA form 21-8940 reveals the Veteran's history that her unemployability was due to her lumbar spine disability and migraine headaches.

A February 2006 VA "General Medicine" examination record reveals the Veteran's history that she had to quit work in 2005 because of her bilateral leg pain.  After examination, the diagnosis was chronic bilateral radiculopathy and persistent low back pain with possible disc herniated with degenerative disc disease.  The examiner noted that the Veteran's records were not available for review.  

A June 2006 VA "peripheral nerve" examination reveals the Veteran's history of numbness, paresthesias, and pain in the lower extremities.  Sensation was normal in the right lower extremity and diminished in the left lower extremity.  Deep tendon reflexes were 1+, and there was no atrophy.  The diagnosis was chronic bilateral radiculopathy.  The examiner noted that EMG was pending.  An August 2006 EMG report indicates that there was no electrophysiologic evidence for radiculopathy; it was a normal study.  

A July 2006 VA treatment record reveals the Veteran's history that she was "VERY [sic] active working with extended overtime hours" and attending college prior to fibromyalgia and depressive/anxiety symptoms.  She reported a strong desire to return to work but she had "too much" fatigue, crying, and mood lability to "even consider that option."  

February 2008 VA vocational rehabilitation memo indicates that the Veteran was found infeasible for achievement of a vocational goal.  The reports indicate that the Veteran was placed in a rehabilitation plan in June 2001 but her case was placed in interrupted status due to additional health impairment, including lupus, and a worsening of her conditions and that the Veteran was declared infeasible for a vocational goal due to the severity of her medical problems in November 2007.  

An October 2008 SSA report notes the Veteran's history that she retired on a disability pension because of increasing fibromyalgia and lupus.  The record reveals the medical determination that the Veteran could sit and stand as needed in an employment situation.  SSA was granted based on mood disorder.  

In February 2013, the Board ordered that the matter be referred to the Director, Compensation and Pension Services (Director), for extraschedular consideration.  The February 2013 decision indicates that the referral was based on evidence of occupational impairment due to the psychiatric disability, which was not service-connected prior to February 21, 2006.  

In May 2016, the Acting Director determined that the Veteran was not entitled to TDIU on an extraschedular basis for the time period prior to February 21, 2006.  The Acting Director noted that the Veteran received long-term disability after she stopped working, that she missed 12 weeks of work in 2005 using Family Medical Leave, and that it was not documented why she used Family Medical Leave or received disability.  The Acting Director added that records indicate that the Veteran has been in receipt of SSA disability payments since August 26, 2008, based on depression and chronic pain related to fibromyalgia. 

The Acting Director reported that although there is evidence that it would be "difficult" for the Veteran to work, there was no evidence that the Veteran was unable to work due to the service-connected disabilities prior to February 21, 2006.  The Acting Director noted that the vocational rehabilitation records showed the Veteran was unable to complete the vocational program due to lupus, which is not a service-connected disability.  The Acting Director found that none of the available evidence for the time period reveals any functional deficits related to the cervical dysplasia or ganglion cyst of the right wrist.  Regarding the headaches, the Acting Director noted that the evidence reveals no emergency room visits or hospitalizations to treat the headaches.  Regarding the lumbar spine disability, the Acting Director noted that the Veteran reported frequent back spasm but there was no physical therapy, surgery, emergency room visits, or intensive treatment for the lumbar spine.  The Acting Director determined that the available evidence does not support the Veteran's contention that any of her service-connected disabilities or a combination of the effects of the service-connected disabilities prevented employment for any time period prior to February 21, 2006.  The Acting Director added that the objective medical evidence does not show that the Veteran was unable to perform all work due solely to service connected conditions for the time period of this review.  

Following review of the record, the Board has determined that the functional impairment related to the Veteran's service-connected disabilities was never sufficient to render her unable to obtain or maintain substantially gainful employment prior to February 21, 2006.  Although the record suggests that the service-connected disabilities resulted in occupational impairment, and would make it "difficult" to work, the medical evidence does not indicate that the service-connected disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment consistent with her education and occupational background during the period of the claim.  There is no such medical finding, and the Acting Director of Compensation Services determined the service-connected disabilities did not preclude employment.  This determination is consistent with the multiple histories provided by the Veteran about her employment, notably that she retired due to nonservice-connected fibromyalgia, and remained unemployed due to the fibromyalgia and mood disorder.  It is also consistent with the SSA's determination that the Veteran was disabled due to the mood disorder and the Board's February 2013 determination that the headache disability was not productive of severe economic inadaptability prior to May 30, 2009.  Finally, the Board finds it consistent with the probative medical evidence, particularly the consistently normal EMG reports (showing no radiculopathy) and the evidence of function in the lumbar spine and right wrist.  
 
The Veteran has reported that she was unable to perform substantially gainful employment due to her service-connected disabilities.  Although the lay assertions have been considered, the Board finds the weight of competent and probative evidence to be against them.  This is the case even while considering the Veteran's educational attainment and work experience.  In this regard, the Board notes that service connection is not in effect for fibromyalgia or lupus and service connection is not in effect for a psychiatric disability until February 21, 2006.  

The Board has considered the doctrine of reasonable doubt in reaching this decision as well but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Thus, the claim is denied.  


ORDER

A TDIU prior to February 21, 2006, is denied.


REMAND

The Veteran was most recently afforded a relevant VA examination in September 2015.  In argument submitted to the Board in December 2016, the representative asserted that the disability has worsened since that examination.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the depression.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all pertinent, outstanding medical records.  

2.  Afford the Veteran a VA examination to determine the current degree of severity of the service-connected depression.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  To the extent possible, the examiner should distinguish any symptoms/impairment associated with the nonservice connected personality disorder.  

3.  Thereafter, readjudicate the issue remaining on appeal, with consideration of all evidence associated with the record since each claim was most recently addressed by VA.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


